ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Preliminary Amendment filed 1 February 2019 has been entered and considered. Claims 5, 7, 10, 12, 14, 18, 20-21, 23, 25, and 27 have been amended. Claims 2, 8-9, 13, 17, 22, 24, and 28-30 have been canceled. Claims 4, 14, and 19 are amended by way of Examiner’s Amendment below. Claims 1, 3-7, 10-12, 14-16, 18-21, 23, and 25-27 are allowed.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Frank Abramonte (Reg. No. 38,066) on 19 May 2022.
The application has been amended as follows: 



4. (Currently Amended) The specimen analysis system of claim 3, wherein to assess the intensity of [[a]] the colorimetric change the processor assesses criteria taken from the group consisting of hue, saturation and brightness or any combination thereof.

14. (Currently Amended) The specimen analysis system of claim 1, wherein [[the]] each specimen test article further includes an optical specimen validity marker, the color of which indicates the validity of the specimen.

19. (Currently Amended) The computer-implemented method of claim 18, wherein assessing, by the one or more computing devices, the intensity of [[a]] the colorimetric change includes assessing criteria taken from the group consisting of hue, saturation and brightness or any combination thereof.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Each of independent claims 1 and 16 recites, in some variation: receiving, by one or more computing devices, a set of image information that represents an image of each of the plurality of testing areas, each testing area represented by a respective plurality of pixels in the set of image information; and for each of the testing areas determining, by the one or more computing devices, a number of pixels that indicate as one of either the presence or the absence of the test subject compound; for each of the testing areas determining, by one or more computing devices, if the number of pixels that indicate as one of either the presence or the absence of the test subject 4 LEGAL\39854609\1Preliminary Amendment compound equals or exceeds a first minimum threshold value which indicates that the testing area is positive for one of either the presence or the absence of the test subject compound; determining, by the one or more computing devices, a number of testing areas that indicate positive for one of either the presence or the absence of the test subject compound; and determining, by the one or more computing devices, if the number of testing areas that indicate positive for one of either the presence or the absence of the test subject compound equals or exceeds a second minimum threshold value which indicates an overall positive test result for one of either the presence or the absence of the test subject compound. The cited art of record does not teach or suggest such a combination of features. 
In the closest prior art of record, Schrier (U.S. Patent Application Publication No. 2002/0136436; cited in IDS filed 1 February 2019) discloses a medical analysis system for reading and interpreting an occult blood test. In particular, Schrier discloses capturing an image of a test area on a test strip, counting the positive test patched in the imaged areas, and diagnosing the sample if the count exceeds a threshold. 
However, Schrier’s test strip only includes a single test area. Thus, Schrier does not teach or suggest that the algorithm is performed for a plurality of testing areas, as claimed. As such, Schrier also fails to teach or suggest determining, by the one or more computing devices, a number of testing areas that indicate positive for one of either the presence or the absence of the test subject compound; and determining, by the one or more computing devices, if the number of testing areas that indicate positive for one of either the presence or the absence of the test subject compound equals or exceeds a second minimum threshold value which indicates an overall positive test result for one of either the presence or the absence of the test subject compound, as required by the independent claims. 
Filippini (“Measurement strategy and instrumental performance of a computer screen photo-assisted technique for the evaluation of a multi-parameter colorimetric test strip”), like Schrier, is directed to analyzing test strips using imaging techniques. Filippini discloses that each strip includes multiple testing sites. However, each testing site tests for the presence of a different substance. That is, Filippini does not teach or suggest a number of testing areas that indicate positive for one of either the presence or the absence of the test subject compound. As such, Filippini (even if combined with Schrier) does not teach or suggest determining, by the one or more computing devices, if the number of testing areas that indicate positive for one of either the presence or the absence of the test subject compound equals or exceeds a second minimum threshold value which indicates an overall positive test result for one of either the presence or the absence of the test subject compound, as required by the independent claims.
Cheng (U.S. Patent Application Publication No. 2019/0094116) is directed to an assay monitoring system. Cheng discloses calculating a percentage of positive cells based on a number of positive pixels. However, Cheng is silent about calculating such a percentage for each of a plurality of testing regions, let alone determining an overall diagnosis based on a combination of such percentages. That is, Cheng (even if combined with Schrier and Filippini) does not teach or suggest determining, by the one or more computing devices, if the number of testing areas that indicate positive for one of either the presence or the absence of the test subject compound equals or exceeds a second minimum threshold value which indicates an overall positive test result for one of either the presence or the absence of the test subject compound, as required by the independent claims.
Liu (U.S. Patent Application Publication No. 2011/0076781), like Schrier, is directed to analyzing a test strip using imaging techniques. Liu discloses a plurality of testing areas, each of which comprise the same capture agent that detects varying concentration of an analyte in the sample. Liu discloses combining the concentration level of all of the testing areas and compares the total with a threshold to determine a positive or negative result. However, this is different from determining a positive or negative result for each testing area and determining an overall positive result based on the number of positive or negative testing areas, as claimed. That is, Liu (even if combined with Schrier and Filippini) does not teach or suggest determining, by the one or more computing devices, if the number of testing areas that indicate positive for one of either the presence or the absence of the test subject compound equals or exceeds a second minimum threshold value which indicates an overall positive test result for one of either the presence or the absence of the test subject compound, as required by the independent claims. The remaining cited art of record does not cure this deficiency. 
Because the cited art of record, alone or in combination, does not teach or suggest each and every feature of independent claims 1 and 16, these claims are allowed. Claims 3-7, 10-12, and 14-15 are allowed by virtue of their dependency on claim 1. Claims 18-21, 23, and 25-27 are allowed by virtue of their dependency on claim 16. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M CONNER/Primary Examiner, Art Unit 2663